Citation Nr: 1437133	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to February 1959 and from August 1961 to August 1967.

This appeal is before the Board of Veterans' Appeals (Board) from October 2008 and February 2009 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In March 2012, the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript is of record.

These matters were remanded by the Board in June 2012.

In a March 2013 decision, the Board denied the Veteran's claims, and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the March 2013 Board decision and remanded the appeal to the Board for readjudication consistent with its opinion.

Additional medical evidence has been received since the March 2013 Board decision, but is not pertinent to any matter currently before the Board.  See 38 C.F.R. § 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

No neck, left shoulder, low back, or right knee disorder is related to any in-service parachute jump or to service generally.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In its March 2013 decision, which is of record, the Board discussed matters such as how VA adequately fulfilled its duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000, and why the presumptive service connection provisions for chronic diseases under 38 C.F.R. §§ 3.307 and 3.309(a) did not apply to the Veteran's claims.  None of these prior determinations were found to be inadequate by the Court in its March 2014 Memorandum Decision.  They are therefore incorporated into the present Board decision and will not be further addressed here.  Rather, the Board will focus on the Court's reasons for its determination that "the Board failed to provide an adequate statement of reasons or bases for its March 2013 decision," and its instruction that the Board readjudicate the matters on appeal "attending to all favorable evidence," specifically, a March 2012 private examination report from Dr. D.B., and "to appropriately consider" a July 2009 private opinion of a nurse practitioner, W.R.

In its Memorandum Decision, the Court found that in determining that the professional credentials of a June 2012 VA physician exceeded those of the nurse practitioner, and weighing this as a factor in evaluating conflicting medical opinions in the case, "the Board erred in dismissing [W.R.'s] letter in support of the [Veteran's] claims," as the Board "cannot dismiss [W.R.'s] opinion simply because he is not a doctor."  The Court cited Cox v. Nicholson for the proposition that "a nurse practitioner is 'competent to provide diagnoses, statements, or opinions.'"  20 Vet. App. 563, 569 (2007).  It furthermore determined that "if the Board wished to afford the physician's opinion greater probative weight than the nurse practitioner's based on credentials, rather than their respective rationales, then the Board was required to explain how the credentials differed from one another and why that difference mattered for the issue before it, the [Veteran's] service connection."  

Also, in its Memorandum Decision, the Court determined that "the Board failed to discuss the most favorable evidence the appellant submitted-Dr. [D.B.'s March 2012] opinion that the [Veteran's] disabilities were service connected," and therefore that the Board must readjudicate the Veteran's claims considering such favorable evidence.

Initially, the Board notes that, while the Court suggested that the Board simply dismissed W.R.'s opinion because he was not a doctor, rather than weighing his rationale against that of the June 2012 VA physician, the Board weighed W.R.'s status as a nurse practitioner as one factor among several that together persuaded the Board to favor a June 2012 VA physician's opinion over W.R.'s.  Other such factors included that W.R. "failed to comment upon the lack of any complaints related to the disorders on appeal during the Veteran's second period of service, some years following the June 1958 parachute jump incident," and that his opinion "contained little in the way of rationale and tended to be expressed in conditional language."  The Board also considered that the June 2012 VA examiner "reviewed and provided a detailed commentary concerning the Veteran's treatment records for both periods of service and also referenced specific post-service clinical records, and noted the lack of any objective evidence of the disorders on appeal until many years following service," "reviewed, and commented upon, the favorable opinions of record," and provided a more persuasive rationale given the medical record.  

The Board further notes that the March 2012 report of Dr. D.B., which the Board "failed to discuss" in its March 2013 decision, appears not to have been associated with the claims file at the time of the March 2013 Board decision.  Rather, it appears to have been submitted by the Veteran to VA in July 2013.  However, the Court's findings are binding on the Board, and as the Court was dissatisfied with the Board's statement of reasons or bases for its March 2013 decision, based on its weighing of the medical opinion evidence as discussed above, the Board will address such evidence and opinions in the context of the evidence as a whole.  

By way of background, as reflected in statements submitted in September 2005, November 2008, February 2009, and February 2010, Veteran essentially contends that the disabilities on appeal arose from injuries sustained in a parachute jump during service in June 1958.  He has also indicated, such as in a September 2005 statement, that he first injured his left shoulder from an earlier in-service parachute jump service in 1953 or early 1954.  He asserts that he did not pursue medical treatment for injuries other than his shoulder in service, and that his in-service shoulder injury was worse than reflected in his service treatment records.  He further asserts that he continued to have problems with his left shoulder, right knee, back and neck for the duration of his service and afterward, and that he received pain management and chiropractic care for 50 years after service.  

During his March 2012 Board hearing the Veteran testified that he had made many parachute jumps during service, including some that he made while carrying heavy communications equipment that sometimes weighed almost 100 pounds.  He testified that he incurred his major injuries during a jump in 1958, at which time he received treatment for his shoulder.  He furthermore indicated that he did not seek treatment during service for his various injuries, as he was young and wanted to keep it to himself in order to continue serving in his unit.  He indicated that the conditions on appeal began to really worsen around 1975.

Service treatment records reflect that the Veteran injured his left shoulder while making a parachute jump on June 5, 1958.  Examination on June 6, 1958, revealed marked pain but no tenderness or deformity; X-ray was negative.  Further examination revealed a click in the left shoulder joint on forward abduction, which was extremely painful.  The Veteran underwent orthopedic consultation that same day.  He was diagnosed with a contusion of the left shoulder and sent to physical therapy for hot packs and mobilization.  He was also placed on a profile for one month of no field duty, minimal use of the left shoulder, and no parachute jumping.

The June 6, 1958, physical profile (PULHES) had a 3 for U (upper extremities), and it was noted that such designation was temporary.  A Veteran's "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  See Odiorne v. Principi, 3 Vet. App. 456 (1992).  A physical therapy note from later that day reflects that there was almost total loss of range of motion of the left shoulder due to pain.

An orthopedic consultation note seven days later shows that the Veteran was ordered to continue with physical therapy until he developed better strength, and that he did not need to return to the orthopedic clinic.  There are no further treatment notes pertaining to the left shoulder, and subsequent reports of medical history and examination reflect no problems with the left shoulder.

The service treatment records contain no mention of any problems with the neck, low back, or right knee, to include at the time of the June 6, 1958, parachute jump.

The Veteran's February 1959 report of examination for separation from his first period of service indicates that his neck, upper extremities, lower extremities, spine, and musculoskeletal system were clinically evaluated as normal, and his physical profile (PUHLES) was all 1's, including the upper extremities.

The Veteran's August 1961 enlistment examination report for his second period of service indicates that his neck, upper extremities, lower extremities, spine, and musculoskeletal system were clinically evaluated as normal; he specifically denied that he had any bone or joint deformity, or painful shoulder on the corresponding Medical History Report.  The Veteran's August 1967 service separation examination report indicates that his neck, upper extremities, lower extremities, spine, and musculoskeletal system were clinically evaluated as normal; he specifically denied that he had any swollen or painful joints, cramps in the legs, bone or joint deformity, painful shoulder, recurrent back pain, or trick or locked knee on the corresponding Medical History Report.  His physical profile (PUHLES) noted a 1 for the upper extremities.

The earliest post-service record of any shoulder, knee, back, or neck problem is a June 2002 private treatment record, reflecting that the Veteran reported off and on back pain.  It was noted that the Veteran had lower back pain from a strain a couple of weeks before.

June 2004 private treatment records reflect that the Veteran presented for right knee pain; he denied any injury and stated that he was normally extremely active.  He reported that he was walking on his treadmill when he felt a pulling sensation in his knee.  On examination he seemed to have signs of a meniscus tear and mild synovitis, which was later confirmed as a meniscus tear.  At that time, the Veteran filled out a questionnaire in which he stated that he was seeing the doctor for his right knee, that he had had the problem for eight days, and that the problem was the result of an injury on a treadmill. 

The Veteran filed his initial service connection claims for left shoulder, back, and right knee disabilities in September 2005.  On June 2006 private treatment, he presented complaining of left shoulder, right knee, and low back pain, reported that in the 1950s he was in an airborne unit as a paratrooper, that on a jump in 1954 he injured his left shoulder, and that, on jump in 1958, he injured his left shoulder again, as well as his right knee, back and neck.  He reported that he went out of service and was treated by a chiropractor for a while then back into service, and since leaving service for the second time, had been to chiropractors on and off.  Since that time, on treatment, the Veteran related his left shoulder, right knee, back neck complaints to an in-service parachute jump.  

In a July 2009 letter, the Veteran's private family nurse practitioner, W.R., indicated that he had treated the Veteran for neck, left shoulder, right knee, and low back pain.  W.R. stated that the Veteran had brought to his attention that he served from June 1954 until his discharge in 1959 as a paratrooper, and that through his mass paratroop jumps, the Veteran sustained multiple injuries off and on, including right knee sprains, neck and low back pain, and left shoulder injuries.  W.R. stated that he felt that it was "very possible that the injuries the [Veteran] sustained from his four year tenure in the armed services" would continue to bother him. 

During a March 2010 VA examination the Veteran reiterated his in-service medical history concerning his left shoulder, and indicated that the only such injury he had sustained was in June 1958.  The examiner opined that the Veteran's left shoulder condition was not related to service.  The examiner indicated that in light of the negative X-ray at the time of his in-service shoulder injury, the lack of any follow up complaints or treatment and subsequent normal examinations in service, up until 1967, and the initial shoulder complaints not occurring until 2002, the Veteran's one-time in-service treatment for the left shoulder contusion did not become chronic or recurrent.  

A March 2011 private treatment note reflects that the Veteran reported a history of twisting his neck and landing on his left shoulder during a parachute jump in service in 1958.  The physician, Dr. D.B., informed the Veteran "that his cervical spine deterioration could be related to a 'whiplash type injury'" from the 1950s, and that he was now experiencing the longer degenerative effects of this.  

In the report dated in March 2012, Dr. D.B. stated that the Veteran presented with a complaint of left shoulder, neck, right knee, and low back pain, and that he had been followed by Dr. D.B. off and on since March 2011, when the Veteran first related a military injury in a paratrooper jump sustained in 1958.  It was noted that the Veteran told Dr. D.B. that he was evaluated for a left shoulder injury at the time of his in-service accident, but that he was hurt much worse than what the service treatment records reported.  The Veteran reported subsequently having problems with his neck and lower back.  Following examination, including X-rays, Dr. D.B. diagnosed chronic cervical and lumbar degenerative disc disease, right knee medial compartment osteoarthritis, and left shoulder progressive osteoarthritis.  Dr. D.B. opined that all of these conditions were consistent with longstanding progressive impact related findings, and that his experience as a US Navy physician was that jumping from helicopters or other high parachute type jumps often resulted in back injuries, neck injuries, and extremity injuries.  Dr. D.B. further stated that, thus, he "would conclude that these conditions could have easily been started in 1958 and have progressed over the years to become chronic degenerative conditions seen at this point in time."

On June 2012 VA examination, the examiner elicited and reviewed the Veteran's service and post-service medical history (including the July 2009 and March 2011 private opinions) and performed an extensive physical examination.  The Veteran stated that he had sought treatment from a chiropractor in between his periods of service and had been placed in traction intermittently.  Current diagnoses included arthritis for all of the disabilities on appeal.  The examiner opined that the Veteran's low back disability was not related to service, including the June 1958 parachute jump incident, and provided the following rationale:

The Veteran has degenerative disease of the lumbar spine which more often than not is not related to a particular injury.  In this Veteran's case he has wide spread degenerative joint disease which indicates his degenerative arthritis is age related.

As for the Veteran's cervical spine disability, the examiner indicated that it was not related to his active service.  The examiner provided the following rationale: "Review of the Veteran's military service treatment records do not reveal any neck complaints or diagnosis of a neck condition including the day after his parachute jump when he was diagnosed [with] a left shoulder contusion on 6 June 1958 or throughout the [entirety] of his military service."  The examiner further stated that there was no evidence of a neck compliant in the claims file prior to the Veteran's August 2005 claim for service connection. 

As for the Veteran's right knee disability, the examiner indicated that it was not related to the Veteran's active service and offered the following rationale:

The service treatment records reveal that the Veteran did not complain of right knee complaints including on 6 June 1958 the day after he had a parachute jump at which time he was diagnosed with a left shoulder contusion, and his physical exams were negative for a right knee condition.  Nothing follows until 6/4/2004 when the Veteran was seen by [an] orthopedist.  

The VA examiner further noted that, on seeing the orthopedist in June 2004, the Veteran reported right knee pain, denied injury, stated that he was normally extremely active and that he felt a pulling sensation while walking on his treadmill, and was diagnosed with meniscus tear and mild synovitis.  The examiner also noted that the Veteran reported that he had had the problem for eight days after injury occurred on a treadmill.  The examiner further noted that June 2012 X-rays revealed tricompartmental degenerative arthritis of both knees.  

The examiner concluded that right knee arthritis was not as likely as not related to the Veteran's period of military service, including the June 1958 parachute jump, as there was no evidence during military service of a right knee injury, no evidence of any condition until June 2004, at which time the Veteran denied a previous knee injury until he "pulled" his knee on his treadmill, and X-rays performed on both knees in June 2012 revealed that the Veteran had tricompartmental degenerative arthritis of both knees, meaning the residual arthritis of the right knee was related to a mechanism other than an undocumented injury in 1958.

As for the Veteran's left shoulder disability, the examiner indicated that it was not related to the Veteran's active service and offered the following rationale:

After his original diagnosis of the left shoulder contusion on 6 June 1958 there is no evidence of any complaints of a left shoulder condition until 6/21/2006.  Also radiographs done on 6/28/2012 reveal worse degenerative change in the right shoulder than the left one indicating that there is another mechanism for the degenerative change of the left shoulder than a contusion in 1958.  That mechanism is age related osteoarthritis, which he has in both the cervical and thoracolumbar spine, both shoulder[s], and both knees.

In this case, the Board finds that the July 2009, March 2011, and March 2012 opinions of W.R. and Dr. D.B. are of less probative value than the June 2012 VA examiner's opinions.  

Initially, the Board notes that the opinions of W.R. and D.B. tend to be expressed in somewhat equivocal language; that it was "very possible that the injuries the [Veteran] sustained from his four year tenure in the armed services" would continue to bother him; "that his cervical spine deterioration could be related to a 'whiplash type injury'" from the 1950s; and that his conditions "could have easily been started in 1958 and have progressed over the years to become chronic degenerative conditions."  Medical statements framed in terms such as "could have been" are of limited probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In contrast, the July 2012 VA examiner definitively stated the opinions that each of the Veteran's claimed disabilities were not related to service.

Moreover, while the June 2012 VA examiner thoroughly reviewed and cited to the evidence of record in providing his opinions, neither W.R. nor Dr. D.B. in any of their reports indicated any review of such pertinent records.  Rather, W.R. and Dr. D.B. instead relied almost entirely on the Veteran's reported history in determining that his current left shoulder, right knee, back, and neck problems might be related to in-service parachute jumps, and specifically his June 1958 jump.  The Board finds this very significant in assessing the probative weight of these opinions, as it finds such reported history of the Veteran not to be credible.

The Board recognizes the Veteran's assertions of injuring his left shoulder, back, neck, and right knee during a jump in 1958, and continuing to have problems with these body parts for the duration of his service despite not pursuing any treatment.  Any assertion that the Veteran did not report back, neck, and right knee injuries suffered after his June 1958 jump, while being treated for a left shoulder injury, is highly questionable, particularly considering the alleged severity of such injuries.  This is particularly the case given the extensive complaints, evaluation, and treatment for his left shoulder at that time, which included being placed on a profile for one month of no field duty, minimal use of the left shoulder, and no parachute jumping.  Also, the fact that after such left shoulder treatment there are no further treatment notes pertaining to the left shoulder, and subsequent reports of medical history and examination mention no problems with the left shoulder, neck, low back, or right knee, weighs heavily against the Veteran's assertions.

This is particularly the case given the fact that, in addition to having a normal physical evaluation with no complaints at separation from his first period of service in February 1959, the Veteran served six years of active duty shortly thereafter with not even one complaint related to the disorders on appeal.  This includes the August 1961 enlistment examination report indicating that the evaluation of the neck, back and upper and lower extremities was normal, and where he denied a history of painful shoulder.  It also includes his August 1967 separation examination report indicating that his neck, upper extremities, lower extremities, spine, and musculoskeletal system were clinically evaluated as normal, PUHLES report noting a 1 for the upper extremities, and where he specifically denied a history of any swollen or painful joints, cramps in the legs, bone or joint deformity, painful shoulder, recurrent back pain, or trick or locked knee.

In light of the Veteran's extensive medical record over a period of almost 10 years after his alleged in-service injuries, and his own statements in service directly contradicting his current assertions of orthopedic problems throughout service, the Board must find such assertions not to be credible.

Furthermore, while the Board acknowledges the Veteran's assertions of consistent problems and off and on treatment for his claimed disabilities from the time of his service to the present, the Board also finds such assertions not to be credible.  As noted, the earliest post-service record of any such orthopedic problem is the June 2002 private treatment record reflecting that the Veteran reported lower back pain from a strain a couple of weeks before.  The earliest indication of right knee pain is the June 2004 private treatment records reflecting that he stated that he was "normally extremely active," but that he had had had right knee pain for the past eight days as the result of a treadmill injury.  

Prior to his September 2005 claim for service connection benefits, there is no mention by the Veteran or in any medical records of any of his claimed disabilities relating in any way to a parachute jump more than four decades earlier or to his service generally, or any history given by the Veteran of problems related to these disabilities existing prior to the 2000s; rather, he related such problems to other, recent incidents.  After his September 2005 claim, he began relating his claimed disorders to in-service parachute jumps in the 1950s and reporting years of treatment for such disorders after service, contradicting his statements given in 2002 and 2004, prior to his claim.  Such facts weigh heavily against the Veteran's claim of any ongoing problems related to his claimed disabilities from the time of service.

Conversely, the June 2012 VA examiner's review of the record to a large extent influenced his opinions that the Veteran's claimed disabilities were not related to service, particularly those parts of the record inconsistent with the Veteran's reported history and statements.  In this regard, the VA examiner reviewed and provided a detailed commentary concerning the Veteran's treatment records for both periods of service, referenced specific post-service clinical records, noted the lack of any objective evidence of the disorders on appeal until many years following service, and based his opinions in significant part on such evidence.  

The Board recognizes the competence and expertise of W.R. and Dr. D.B., including Dr. D.B.'s experience as a Navy physician.  However, the inconsistency of the record with the Veteran's own reported history, and the fact that W.R. and Dr. D.B. relied on the Veteran's reported history rather than the record in formulating their opinions, significantly diminishes the probative value of those opinions in relation to those of the June 2012 VA examining physician.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Furthermore, neither W.R. nor Dr. D.B. addressed the observations of the June 2012 VA examiner that current radiographs revealed worse degenerative change in the right shoulder than the left, indicating that there is another mechanism for the degenerative change in the left shoulder than an injury in 1958, and tricompartmental degenerative arthritis of both knees, meaning the residual arthritis of the right knee was related to a mechanism other than an undocumented injury in 1958.  That mechanism, as noted by the VA examiner, was age-related osteoarthritis, which the Veteran had in both the cervical and thoracolumbar spine, both shoulders, and both knees.  These observations by the VA examiner, particularly that the Veteran's right shoulder arthritis was worse than that of his left shoulder, which was the shoulder he injured in service, adds significant probative weight to the VA examiner's opinions that the Veteran's arthritis disabilities were age-related rather than related to in-service injury.

Finally, the Board notes that in the March 2013 decision, while noting that W.B., as Veteran's private family nurse practitioner, was clearly competent to provide medical opinions, the Board stated that the professional credentials of the June 2012 VA physician exceeded those of the nurse practitioner, and that this was one factor considered in weighing the opinion of W.B.  The Board was considering the generally greater level of medical education, training, and knowledge of a physician as one factor among several that might give some probative weight to the VA examiner's opinions.  However, even assuming equal medical expertise of W.P. to provide his opinion, the Board nonetheless finds his opinion to be outweighed by that of the July 2012 VA examiner for the reasons given above.

Therefore, the Board finds the evidence weighs against a finding that any of the Veteran's claimed disabilities is related to an in-service parachute jump or to service generally.  Accordingly, service connection for a neck, left shoulder, low back, or right knee disorder is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


